EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with Kevin Radigan on 03/01/2022.

The application has been amended as follows: 

Claims 1, 6, 7, 9, 10, 15, and 20, now renumbered as claims 1-7, are allowed.

Claim 1. (Currently Amended) A computer program product for managing coordinated timing networks, the computer program product comprising: 
a non-transitory computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 
determining that a plurality of coordinated timing networks are to be merged into a single coordinated timing network (CTN), the plurality of coordinated timing networks including, at least, one coordinated timing network and another coordinated timing network, wherein the one coordinated timing network comprises one set of servers including a first primary time server and the other coordinated timing network comprises another set of servers including a second primary time server, wherein each of the plurality of coordinated timing networks and the single coordinated timing network are networks in which multiple distinct computing systems maintain time synchronization of time of day clocks of the multiple distinct computing systems, wherein the first primary time server provides a time of day clock used to synchronize the one set of servers and the second primary time server provides a time of day clock used to synchronize the other set of servers; and 
based on determining that the plurality of coordinated timing networks are to be merged, merging the plurality of coordinated timing networks into the single coordinated timing network, wherein the merging is performed non-disruptively in that servers of the plurality of coordinated timing networks continue processing during the merging, and wherein the merging comprises: 
POU920150084US02-2-selecting the first primary time server to be a primary time server of the single coordinated timing network; 
registering the second primary time server with the first primary time server; 
based on the registering, the first primary time server providing a current time of day clock of the first primary time server to the second primary time server; 
the second primary time server steering the time of day clock of the second primary time server to the current time of the time of day clock of the first primary time server to synchronize the other coordinated timing network with the one coordinated timing network; 
determining that the time of day clock of the second primary time server is within a configured amount of time from the current time of the time of day clock of the first primary server; 
POU920150084US02-3-based on the determination that the time of day clock of the second primary time server is within the configured amount of time from the current time of the time of day clock of the first primary time server, requesting the first primary time server generate and distribute a new configuration for the single coordinated timing network; 
the first primary time server generating the new configuration including a new CTN identifier and a merge indicator, the merge indicator set to indicate that the new configuration will be used to merge the one coordinated timing network and the other coordinated timing network into the single coordinated timing network; 
distributing the new configuration to the one set of servers in the one coordinated timing network and to the other set of servers in the other coordinated timing network; and 
at an activation time indicated in the new configuration, each of the one set of servers and the other set of servers changing a CTN identifier to the new CTN identifier, and activating the new configuration to become part of the single coordinated timing network. 
  
Claim 9. (Currently Amended) The computer program product of claim [[8]] 1, wherein the new configuration further includes another indication of which other server of the one set of servers or the other set of servers is to be a backup time server for the single coordinated timing network.  

Claim 10. (Currently Amended) A computer system for managing coordinated timing networks, the computer system comprising: 
a memory; and 
a processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: 
determining that a plurality of coordinated timing networks are to be merged into a single coordinated timing network (CTN), the plurality of coordinated timing networks including, at least, one coordinated timing network and another coordinated timing network, wherein the one coordinated timing network comprises one set of servers including a first primary time server and the other coordinated timing network comprises another set of servers including a second primary time server, wherein each of the plurality of coordinated timing networks and the single coordinated timing network are networks in which multiple distinct computing systems maintain time synchronization of time of day clocks of the multiple distinct computing systems, wherein the first primary time server provides a time of day clock used to synchronize the one set of servers and the second primary time server provides a time of day clock used to synchronize the other set of servers; and 
POU920150084US02-5-based on determining that the plurality of coordinated timing networks are to be merged, merging the plurality of coordinated timing networks into the single coordinated timing network, wherein the merging is performed non-disruptively in that servers of the plurality of coordinated timing networks continue processing during the merging, and wherein the merging comprises: 
selecting the first primary time server to be a primary time server of the single coordinated timing network; 
registering the second primary time server with the first primary time server; 
based on the registering, the first primary time server providing a current time of day clock of the first primary time server to the second primary time server; 
the second primary time server steering the time of day clock of the second primary time server to the current time of the time of day clock of the first primary time server to synchronize the other coordinated timing network with the one coordinated timing network;
POU920150084US02-6-determining that the time of day clock of the second primary time server is within a configured amount of time from the current time of the time of day clock of the first primary server; 
based on the determination that the time of day clock of the second primary time server is within the configured amount of time from the current time of the time of day clock of the first primary time server, requesting the first primary time server generate and distribute a new configuration for the single coordinated timing network; 
the first primary time server generating the new configuration including a new CTN identifier and a merge indicator, the merge indicator set to indicate that the new configuration will be used to merge the one coordinated timing network and the other coordinated timing network into the single coordinated timing network; 
distributing the new configuration to the one set of servers in the one coordinated timing network and to the other set of servers in the other coordinated timing network; and 
at an activation time indicated in the new configuration, each of the one set of servers and the other set of servers changing a CTN identifier to the new CTN identifier, and activating the new configuration to become part of the single coordinated timing network. 

Claim 15. (Currently Amended) A computer-implemented method of managing coordinated timing networks, the computer-implemented method comprising: 
determining that a plurality of coordinated timing networks are to be merged into a single coordinated timing network (CTN), the plurality of coordinated timing networks including, at least, one coordinated timing network and another coordinated timing network, wherein the one coordinated timing network comprises one set of servers including a first primary time server and the other coordinated timing network comprises another set of servers including a second primary time server, wherein each of the plurality of coordinated timing networks and the single coordinated timing network are networks in which multiple distinct computing systems maintain time synchronization of time of day clocks of the multiple distinct computing systems, wherein the first primary time server provides a time of day clock used to synchronize the one set of servers and the second primary time server provides a time of day clock used to synchronize the other set of servers; and 
based on determining that the plurality of coordinated timing networks are to be merged, merging the plurality of coordinated timing networks into the single coordinated timing network, wherein the merging is performed non-disruptively in that servers of the plurality of coordinated timing networks continue processing during the merging, and wherein the merging comprises: 
selecting the first primary time server to be a primary time server of the single coordinated timing network; 
registering the second primary time server with the first primary time server; 
POU920150084US02-8-based on the registering, the first primary time server providing a current time of day clock of the first primary time server to the second primary time server; 
the second primary time server steering the time of day clock of the second primary time server to the current time of the time of day clock of the first primary time server to synchronize the other coordinated timing network with the one coordinated timing network; 
determining that the time of day clock of the second primary time server is within a configured amount of time from the current time of the time of day clock of the first primary server; 
based on the determination that the time of day clock of the second primary time server is within the configured amount of time from the current time of the time of day clock of the first primary time server, requesting the first primary time server generate and distribute a new configuration for the single coordinated timing network; 
POU920150084US02-9-the first primary time server generating the new configuration including a new CTN identifier and a merge indicator, the merge indicator set to indicate that the new configuration will be used to merge the one coordinated timing network and the other coordinated timing network into the single coordinated timing network; 
distributing the new configuration to the one set of servers in the one coordinated timing network and to the other set of servers in the other coordinated timing network; and 
at an activation time indicated in the new configuration, each of the one set of servers and the other set of servers changing a CTN identifier to the new CTN identifier, and activating the new configuration to become part of the single coordinated timing network. 
  
Claim 20. (Currently Amended) The computer-implemented method of claim 15, wherein the new configuration comprises a new configuration block that includes the new configuration, the new configuration block comprising the merge indicator indicating the merging of the plurality of coordinated timing networks.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art does not explicitly disclose determining at least two coordinated timing networks are to be merged into a single coordinated timing network, wherein the two coordinated timing networks each comprise a set of servers and a first and second primary time server, respectively, for providing a time of day clock used to synchronize the set of servers in each respective coordinated timing network, merging the coordinated timing networks into the single coordinated timing network non-disruptively in that servers of the coordinated timing networks continue to process .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bonta et al.		US 2007/0086426 – merging independently synchronized networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451